 L. E SOLOMON. INCL. E. Solomon, Inc. and Jerry T. Grant. Case 22-CA-9445November 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND ZIMMERMANOn August 18, 1980, Administrative Law JudgeRaymond P. Green issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings,' findings,2and con-clusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, L. E. Solomon,Inc., Hightstown, New Jersey, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.i The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall P-od-ucrrt Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). Wehave carefully examined the record (continued) and find no basis for re-versing his findings. We also find totally without merit the ChargingParty's allegations of incompetence and misconduct on the part of theAdministrative Law Judge, nor do we perceive any evidence that theAdministrative Law Judge exhibited misconduct, made erroneous rulings,or demonstrated a bias against the Charging Party at the hearing or in hisanalysis or discussion of the evidence Moreover, we note that the Charg-ing Party failed to present any evidence in support of his allegations2 In the absence of exceptions to the Administrative Law Judge's sub-stantive findings, we find it unnecessary to pass on his discussion of thes(a)l) allegation pertaining to Respondent's denial of employee Grant'srequest for a union representative during the August 22, 1980, meetingDECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge: Thiscase was heard before me on April 28 and May 2, 1980.The charge in this proceeding was filed by Jerry T.Grant on August 22, 1979,1 and first and second amend-ed charges were filed by him on September 13 and Octo-I Unless otherwise indicated all dates are in 1979.her 5, respectively. On October 22, the Regional Direc-tor for Region 22 of the National Labor Relations Board,herein called the Board, issued the instant complaint. Insubstance, the issues presented were: (1) whether onAugust 22, Respondent threatened Grant with disciplineif he maintained on Respondent's premises a notebookwhich he used for union business; (2) whether Respond-ent, on August 22, denied Grant's request to be repre-sented by the Union during an interview in which Granthad reasonable cause to believe would result in disciplin-ary action and; (3) whether Respondent, on August 30discharged Grant in violation of Section 8(a)(4) of theAct because Grant had filed the initial unfair labor prac-tice charge on August 22.Based on the entire record, including my observationof the demeanor of the witnesses and the briefs filed bythe parties, I make the following:FINDINGS OF FACT1. THE COMPANY'S BUSINESSL. E. Solomon, Inc., is a New Jersey corporation en-gaged in the retail sale of automobiles. The complaint al-leges, the answer admits, and I find that Respondent hasgross revenues annually in excess of $500,000 and that itreceives goods valued in excess of $50,000 which aretransported to it directly from outside the State of NewJersey. I therefore find that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDBased on the complaint and the answer, I find thatUnited Food and Commercial Workers, AFL-CIO,Local 1371, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICES1. Background and events up to August 22, 1979By way of background, the Company recognized theUnion after a Board- conducted election in 1978. There-after, the Company and the Union entered into a collec-tive-bargaining agreement effective by its terms from Oc-tober 31, 1978, to October 1, 1981. The agreement con-tains, inter alia, provisions for the processing of griev-ances, including a provision for final and binding arbitra-tion. In this respect, it is noted that a grievance has beenfiled by the Union concerning Grant's discharge but thatit has been held in abeyance pending the outcome of thiscase.2I also note that since October 31, 1978, Grant hasbeen the shop steward for the Union in a unit generallyconsisting of four salesmen. However, at the time manyof the incidents involved in this proceeding occurred,2 It appears from the record that during the term of the collective-bargaining agreement, a number of grievances have arisen, most of whichwere settled before arbitration. The only issue that did go to arbitrationwas one dealing with the use of demonstrator cars and in that instancethe company prevailed253 NLRB No. 63499 DECISIONS ()F NATI()NAL LABO()R RELATIONS BOARDGrant was the only salesman employed as the others hadbeen laid off for ecoitomic considerations.:'On April 12. 1979, a meeting was held betwcen Re-spondent and the Union concerning a number of gries-ances. Among the issues discussed was Grant's complaintthat the company as charging excessively high pricesfor accessories such as radios. It was Grant's contentionat this meeting that the cost of these accessories madetheir sale difficult. Grant testified that he told the Com-pany that he was not going to sell the accessories if itmeant that the sale of a car would be jeopardized. Ac-cording to Eric Solomon, Respondent's president. Grantstated that because he felt the accessories cost too muchhe was not going to sell them and that he intended torefer customers elsewhere for such accessories. Eric Sol-omon testified that when Grant made this statement, hetold Grant that if he did such a thing, he would be fired.Solomon also testified that the union representatives toldGrant that if he was caught referring customers else-where for accessories he could not expect help from theUnion.On June 25, 1979, an incident occurred between JerryGrant, Tim Proctor, and another salesman, James Wil-lingham. The testimony revealed that on that day Proc-tor left a note for Grant telling him to call a customerwho had placed an order for a Datsun automobile. Be-cause the vehicle was somewhat more expensive than theorder placed by customer, Grant was notified to give thecustomer "first refusal" on the car. (According to thecredible testimony of Proctor and Eric Solomon, Solo-mon Leasing Inc., another company owned by Eric Sol-omon, had placed an order for the same car but it wasdecided to give the retail customer first priority for itssale.) The evidence reveals that Grant did call the cus-tomer who refused the vehicle. Upon the refusal, Granttold the other salesman, Willingham, that the car wasavailable, whereupon Willingham took an order and de-posit from a retail customer. When Proctor returned andfound out that an order had been accepted he becameupset and ordered Willingham to cancel the sale and tellhis customer that the car had previously been sold. Wil-lingham attempted to argue against this, but ultimatelycomplied. In this respect, Willingham testified that hewas not aware that there was a prior commitment for thecar and that Grant had not told him that Grant's instruc-tion was to offer the car on a first refusal basis to hisown prospective customer.4During the argument between Willingham and Proc-tor, Grant intervened taking Willingham's side. Accord-ing to Grant, Proctor became so angry that at one pointhe pushed Grant. Proctor asserts he merely placed hishand on Grant's back in order to lead him out of theshowroom. In any event, Grant filed an assault chargeagainst Proctor which was heard in a New Jersey Magis-trate's Court on August 20, 1979. That charge was ulti-mately dismissed.Regarding the above incident, it is clear to me thatGrant mishandled the sale of the vehicle inasmuch as heI In July 1979. the Company decided to terminate its Dodge franchiseand commit itself to selling Datsuns. Although the sale of )atsuns vwiasprofitable, these cars were in short supplyA a result of this incident, Willingham received a suspension.specifically was directed by his supervisor to give hiscustomer first refusal, a term which means, according toall the other witnesses, and in common business parlance,that a second customer has expressed and made a specificcommitment for the car. Thus, when Grant told Wil-lingham that the car was available to the latter's custom-er, the fact remains that it was not available and thatGrant was acting contrary to his instructions. As such, Ido not credit Grant's explanation of the incident wherehe claims that when his customer refused the car it wastherefore available to anyone else. As such, I can onlyconclude that, at best, his actions were negligent, and atworst they were insubordinate. As to whether Proctorpushed Grant, it is not necessary to resolve that questionalthough on demeanor grounds I must say that I was notparticularly impressed with Grant's credibility and wouldaccept Proctor's version of this event.In July, Tom Solomon, was instructed by his father,Eric Solomon, to make a survey of vehicles sold by thevarious salesmen to determine to what extent radios weresold with the vehicles. The survey revealed that for carsdelivered to customers in April, May, and June 1979,those cars sold by Grant had the least number of radiossold with them. It must be said, however, that as thesurvey was based on cars delivered in those months, thesurvey does not define in what period the cars were ac-tually sold because there was a substantial hiatus betweenthe time of sale and the time of delivery.The evidence also reveals that there had been an unau-thorized practice amongst the salesmen to refer custom-ers to an insurance agent named Norman, whose lastname is unknown. It was established that the salesmenreceived from this agent gratuities for the referral of cus-tomers and that the salesmen continued to make such re-ferrals after they had been instructed that Norman wouldnot be allowed on the premises. According to Respond-ent's witnesses, about I or 2 weeks prior to August 22,two customers had registered complaints regarding mis-representations made by Norman concerning the cost ofinsurance.5According to Eric Solomon, based on thesecomplaints he decided to tell the salesmen, throughGrant, that they were not to refer customers to any in-surance agents.On August 20, the criminal charge filed by Grantagainst Proctor was heard by the Magistrate's Court. Ac-cording to Grant, Proctor's lawyer asked him to dropthe charge prior to the hearing. Grant stated, in essence,that he told the lawyer that he was not going to dropthe charge, that there had been "many grievances andmany hassles" between himself and Solomon that he(Grant) had given in before and that Solomon hadburned the employees.On the morning of August 22, Grant went out to thecar lot where he wrote out an inventory of the vehicleson the premises and, where cars had been sold, the nameof the person who had made the sale. According toGrant, he did this because he wanted to see if there weresufficient cars available to justify the recall of the laid-off' Apparently, in ne instance, Norman had advised a customer to lieabout her marital status and hen the insurrance company discovered thatshe .as silgle, her premium as raised5(X) I ti S()OL ()OM()N, IN(.salesmen and because it was his opinion that the manag-ers were making sales.'According to Grant, about 9:1() a.m., Proctor cameout to the lot and asked him what he was doing. Grantstated he told Proctor he was making an inventory andthat Proctor asked him "for what.' Grant stated he toldProctor that there were men on layoff and that man age-ment was selling cars. Grant testified that Eric Solomonthen came out to the lot, told him to get his ass into theshowroom and when Grant asked if this was going to bea reprimand, Solomon stated "its going to be a lot morethan a reprimand." According to Grant. he told Solomonthat he wanted to call Bordentown ' to have his unionrepresentative present, which request was denied by Sol-omon. Grant stated he told Solomon that he would go tothe meeting under protest.At the meeting on August 22, the people present wereGrant, Eric Solomon, Tom Solomon. Proctor, andGeorge Howarth, the service manager. Although there issome agreement as to what took place at the meeting,there also is significant dispute on a number of points.According to Grant. Eric Solomon started out by mnien-tioning the remarks in court on August 2(), stating thatGrant had said that he was going to burn the Company.Grant stated that Solomon then said, "Well, I'm going toburn you," to which Grant responded that he did notwant to get into this as he had no one to represent him.According to Grant. Solomon said "You will neveragain go to any court, police officer, or any place elseand make a complaint, or say anything had about any ofthe company managers .. ." Grant also stated, in thisregard, that Solomon said, "You will never again givetestimony out in the open, public court, or any placeelse." Grant stated that at this point he said that hisstomach hurt, that he wanted to leave and that he toldSolomon that he did not want to go on with the inter-view without a witness. According to Grant, Solomontold him, "I'm going to tell you what you're going to do.Now you can make your future brief stay with us aspleasant or as difficult as you like." According to Grant,Solomon stated that he could not leave until he (Solo-mon) was finished and that he continued by saying, "I'lltell you what you're going to do. You're going to sell ahundred percent of all the accessories on a hundred per-cent of all your cars." When Grant said that this was im-possible, he stated that Solomon said. "Well, its going tobe at least seventy five percent."In addition to the above. Grant testified that at thismeeting he was told that he no longer was to use hisbusiness cards,' that the customers were not his, but theCompany's, and that the notebooks he kept were to betaken off the premises.9He stated that he told SolomonI The cotllecive-bargaining agreements set forth at art XVII conllainlimitations on the retail sale of vehicles by management7 The Union's office is at ordentown, New Jersey, which is about a10-minute drive from Respondent's premises8 Grant had business cards printed for hi, own use at his ovn expenseThese cards prominently stated that the Company was a union shop9 Grant kept two notebooks at work Both notehxks were used record any events that occurred at work .hach iln olved himself, theother employees, the Company, or the l'nilt Grant testified that thereason he kept these hboks was to protei himself in the erent he hld remember any incident hat occurred al ork According ti (tir.in. hethat he would keep the notebooks in his car to whichSolormon said that he did not want them on the propertyand that he would fite ( rant for inlsubordination if they,were on the properrty Gratil further testified that al-though he did not recall the subject of insurance beingraised at the meeting, it is possible that on this occasionhe was told that he was not to refer customers to nlsur-ance agents Itinally, Grant testified that he was notasked any questions at an, time during this meeting.According to ric Solomont he decided to have thismeeting with Grant for sometime based on the insuranlcecomplaints described above and based oni more recent in-formation he had that Grant had referred a customer,Joseph Mazotas, to another cornpanN to buy a radio for acar sold to him by Grant. (This latter event will he dis-cussed more fully beloe.) Solomnn's version of the meet-rig is as followvs:"Well, as I said, (Granl as out in the lot with apad and penicil and I don't recall ...I heard testi-ony that lin I Plioctor wrcnt o(ut to tell Grant tocome to the rtletiltg aind that nial hm\c beent. Idon't remnethber.I said to (iraii ..I understand that you made astatement ill court that they have burned us longenough, noa it's our turn to burn them. I said \withthis sort of attitude. I said. Jerry, there's no waythat anything is e\,er going to work out.I sltated that atl customer who conies in ourshowroom i, my customler ad that I hire people totake care of my customers as I decide they will betaken care of, ad that is his job to take care of mycustomers the ay I decide they should be takencare of I told hinm that it is his job to sell accesso-ries and other after-sale items such as ruslproofingor polyglycoat or fabric protection or side moldingsor undercoating or whatever, whatever the compa-ny offers It is his job and his obligation to sell theseand I also said that I hoped he hadn't been doinganything that he hadn't ought to be doing.I said that he was not to use any forms otherthan those forms which were authorized by themanagement of the company ...I think the way Iput it was, anything on which the company nameappears must be approved by the management ofthe company.At some point, ad it was fairly early in themeeting, he said something about, I think I want tohave somebody from the Union here.I said, Jerry, I said. we are not discussing unionbusiness, this is not a disciplinary hearing. I'm tell-ing you what company policy is and I'm telling youwhat you're going to do if you're going to workhere.At several times he tried to interrupt me andas if' he were trying to explain, and I said do notinterrupt me I said, I am going to tell you what ourpolicy is. I you have comments when I am fin-kep th e,e bWks , l hi, It-esk tIJ ritn , er li,.i',d heir contents witl a}of he 'omrpan's rInlalilgers501 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDished, then please tell me what your comments are,but do not interrupt me.According to Solomon, the meeting ended whenGrant reiterated his statement that he was not feelingwell and Grant was allowed to leave. Solomon also testi-fied that Grant had kept a log on the top of his desk,that he did not want Grant working on the log duringcompany hours and that it was to be removed from theCompany's premises. In this connection, he testified thatthe book he saw was the one with a cartoon picture ofSnoopy on the cover, that he was not aware that therewas another log, that he did not know what was in thebook, and that he felt that Grant was spending too muchof his time working on the book which could have beenspent on his job duties. Solomon also testified that he didnot threaten Grant with discipline concerning the log.In relation to the meeting of August 22, Proctor testi-fied, in substance, that Solomon said something aboutGrant's attitude in relation to a statement by Grant tothe lawyer that "we had burned them so many times,now they're going to burn us." Proctor further testifiedthat Solomon "went on to explain the work rules that wewere to live by, namely about insurance, about not pro-curing insurance for anybody." Additionally, Proctortestified that Grant was told that anything with the com-pany name required approval by management, that Grantwas to remove a notebook he kept because he spent toomuch time on it, and that Grant asked for union repre-sentation during the meeting.Following the meeting of August 22, Grant first wentto the Union and then went to the Newark office of theNational Labor Relations Board where he filed thecharge. The charge was received by Respondent onAugust 23.2. Grant's dischargeOn August 30, Grant was discharged. The terminationletter states:On April 12, 1979, a meeting was held at the of-fices of L. E. Solomon, Inc., between managementmembers of L. E. Solomon, Inc. and members ofthe bargaining unit of L. E. Solomon, Inc., and rep-resentatives of Retail Clerks Local 1371, represent-ing the bargaining unit.Among other matters discussed at this meetingwas the pricing of accessories installed by the deal-ership on new Datsuns. You made the statementthat you felt that the accessory prices were toohigh, particularly radio prices, and that you werenot going to attempt to sell customers radios, andwere in fact going to advise them that our priceswere too high and that they should look elsewhereto buy radios. You were immediately advised by methat this attitude and action were totally unaccepta-ble, and such activity would result in your termina-tion. You were also advised by Mr. Russo of theRetail Clerks Local 1371 that such action would beout of order, and could result in termination.It has come to my attention in the past twoweeks that there were at least two incidents inwhich you in fact did advise my customers to buyradios elsewhere, one in April, shortly after theabove mentioned meeting, and one more recently inAugust.Because of the nature of this incident, and be-cause of the explicit warnings given to you, both byme, and by your union representative, you arehereby terminated immediately.It is the General Counsel's position that the dischargeof Grant was motivated by the fact that he had filed anunfair labor practice charge against the company onAugust 22. The General Counsel, in support of this con-tention, relies on the timing of the discharge in relationto the filing of the charge. Additionally, she relies on thereaction of Eric Solomon to Grant's criminal chargeagainst Proctor wherein he allegedly told Grant, onAugust 22, that he was never to make any complaintsabout the Company's managers and "never again to givetestimony" in court or anyplace else against any of theCompany's management.As noted above, Eric Solomon testified that shortlybefore August 22 he had learned from Proctor andHowarth that Grant had referred Joseph Mazotas to an-other company for the purchase of a radio. In thisregard, Mazotas testified that on two occasions, in Julyand August, he asked Grant about the cost of an AM-FM stereo radio and that Grant had told him that hecould save a lot of money if he purchased such a radioelsewhere. According to Mazotas, Grant gave him thename of a dealer in Freehold, New Jersey, but he couldnot recall the dealer's name. On August 18, Mazotastook delivery of his car and, according to Proctor, he re-ceived a phone call from Mary Bruce Hikes, Mazotas'secretary and fiancee, who asked to speak to Grant. Hestated that he asked Miss Hikes what she wanted, asGrant was not available, and she said that she wanted toknow the name of the dealer in Freehold which Granthad mentioned for radios. Proctor stated he immediatelytold Eric Solomon of this call. Howarth also testifiedthat soon after the car was delivered to Mazotas, he alsospoke to Hikes and was told that Grant had referred Ma-zotas to another company for a radio. Subsequently, andon August 31, after Grant's discharge, Eric Solomonwent to see Mazotas who confirmed that Grant had re-ferred him to another company to buy a radio and Mazo-tas signed a statement to that effect on September 10. Itis noted that Mazotas has no personal or business rela-tionship with any persons affiliated with Respondent andhad no prior dealings with Respondent before becominga customer of the Company. Although the GeneralCounsel asserts that Hikes was a friend of Howarth, theevidence only establishes that she was a prior customerof the Company who used Respondent's service depart-ment for her own car.Another customer, Robert P. Adams, also testified thatGrant had told him it would be cheaper to buy an AM-FM radio with a tape deck from someone else ratherthan Respondent. In this regard, Adams who had pur-chased a pickup truck, came to the Company's premiseson August 25 and there is no dispute that on this occa-sion he asked Grant, in the presence of Tom Solomon,502 L. E. SOL()OMON, INC.the name of the dealer in Freehold where he could get aradio. Grant asserts, however, that when Adams saidthis, he (Adams) winked at Tom Solomon who smiled inreturn. Grant stated that he responded to Adams' ques-tion by saying "look, I don't know what you two are upto. I don't know what you two are trying to pull, butI'm not going to be any part of it ...." In essence,Grant asserts that this was a frameup, designed to serveas a pretext for his discharge. I" As Adams and Tom Sol-omon deny the wink and smile, this therefore becomes acredibility issue of some note. In this regard, Grant testi-fied that at the time this incident occurred, he was of theopinion that it was a frameup. He also testified that thenotebooks he kept were maintained by him to affordhimself a degree of protection from the Company andthat he therefore wrote down anything of any impor-tance which concerned himself or his job. Notwithstand-ing Grant's practice of recording any and all importantincidents in his logs for his own protection, and notwith-standing his testimony that as of August 25 he was of theopinion that an attempt was being made to fabricate evi-dence against him, there is nothing written in Grant'slogs concerning this incident. I am therefore of the opin-ion that this incident did not occur in the manner inwhich Grant testified and that his testimony regardingthe "wink and smile" is an afterthought designed to ex-plain the fact that Adams did ask him in Tom Solomon'spresence the name of the company in Freehold to whichhe had been referred. IV. CONCL.UDING FINDINGSRegarding the discharge of Jerry T. Grant, it is myopinion that the evidence in this case cannot support theallegation that he was discharged because he had previ-ously filed an unfair labor practice charge against theCompany. In this respect, the credited testimony of Ma-zotas and Adams, who I view as disinterested witnesses,warrants the conclusion that Grant breached his employ-ment obligations by telling them they could purchaseradios more cheaply elsewhere and by referring custom-ers to another company. As such, their testimony fur-nishes sufficient basis for finding that Grant's dischargewas for good cause. Additionally, they tend to corrobo-rate the testimony of Eric Solomon that at the meetingof April 12, Grant had stated that he intended to refercustomers to other companies for accessories which wereavailable from Respondent, and that Grant was warnedthat such action could lead to his discharge.Whatever reason Grant had to engage in such a prac-tice need not be resolved as the evidence is clear that hedid, in fact, refer customers to another company. Such apractice clearly is at odds with his obligations to sell Re-spondent's products and, as such, constitutes good andsufficient cause for his discharge. As it became apparent'O The only connection between Adams and Respondent is that Re-spondent was a customer of the company in which Adams works andwhich is owned by Adams' father-in-lay..I In my opinion, both Adams and Mazotas were neutral witnesseswho have no interest in the outcome of the case. As such, I concludethat it is highly unlikely that they would have incurred the risks or pe jiury to attain a result in Respondent's favor which is of no benefit to them-selves I therefore credit their testimonyto Respondent between April 20 and August 25 thatGrant was making such referrals, his discharge onAugust 30 was, in my judgment, precipitated by thispractice and not for any other reason. I therefore recom-mend that this allegation of the complaint be dis-missed. 2In addition to the allegation concerning Grant's dis-charge, the General Counsel alleges that certain acts andstatements of Respondent on August 22 were violative ofthe Act. Initially, I note that with respect to the eventsof August 22 1 shall credit the testimony of Eric Solo-mon and Tim Proctor to the extent that their testimonyvaries from the testimony of Grant. As noted above, Ifound Grant's explanation regarding the "first refusal"incident on June 25 to be contrary to logic or commonbusiness practice and I have discredited his testimony re-garding the August 25 incident involving Adams andTom Solomon. Moreover, I found Grant to be both ar-gumentative and evasive in his response to questions, andon demeanor grounds I conclude that his testimony lacksreliability.Therefore, crediting Solomon's version of the August22 events, I conclude that the meeting had been previ-ously planned for the purpose of telling Grant, andthrough him, the other salesmen, of a variety of compa-ny policies, most specifically, the policy that the sales-men were not to refer customers to any insurance agents.I also conclude that another purpose of this meeting wasto inform Grant, in no uncertain terms, that as a sales-man he had an obligation to sell the products offered byRespondent and to implicitly warn him that his failure todo so would have unpleasant consequences for Grant.Additionally, the evidence establishes that Grant wastold not to use any business cards or other forms havingthe Company's name without prior company authoriza-tion, that he was to remove his notebooks from the Com-pany's property and that Solomon was not pleased withthe remarks Grant allegedly made in the courthouse onAugust 20. Finally, the evidence establishes that on atleast two occasions during the August 22 meeting, Grantasked for union representation, that this request wasdenied on the assertion that the meeting was not disci-plinary in nature, and that at no time during the meetingwas Grant asked any questions although he was told hecould comment when Solomon finished. On the latterpoint, Grant, when asked if questions were presented tohim, testified that Solomon "was too busy telling mewhat I was going to do. I was being told what to do."Based on the above, I conclude that although Grantmay have had some legitimate fears that the meetingwould result in discipline, the nature of the meeting wasnot investigatory in nature and no information wassought from Grant pursuant to which the Companyhoped to justify some disciplinary action. On the con-trary, it is concluded that the meeting was designed totransmit to the employees through Grant, the shop ste-ward, of the Company's policies regarding referrals toinsurance agents and to tell Grant, with a degree of chas-2 Having cotncluded that Grant's discharge swas not violative of theAct, it is not necessary to determine if this allegation should be deferredto arbitration503 I)tl(ISI()NS ()t NATII)NAI. I.AB()R REI.AII()NS Io()ARDtisement, and implicit warning, what he could not do andwhat was expected of him as an employee. No formaldisciplinary action was in fact taken against Grant at thismeeting which was terminated when Grant reiteratedthat he was ill and was allowed to go home.The nature of the meeting of August 22 raises a sub-stantial question as to whether Respondent violated theAct by refusing to allow Cirant to have another unionrepresentative at the meeting. In A'.L.R.B. v. J. Weingar-ten Inc., 420 U.S. 251 (1975), the Supreme Court heldthat an employee has a Section 7 right to request unionrepresentation at an investigatory interview where theemployee reasonably believes that the investigation willresult in disciplinary action. In reaching this conclusionthe court approved the Board's rationale and stated:The Board's construction also gives recognitionto the right when it is most useful to both employeeand employer. A single employee confronted by anemployer investigating whether certain conduct de-serves discipline may he too fearful or inarticulateto relate accuratelg the incident being investigated,or too ignorant to raise extenuating factors. Aknowledgeable union representative could assist theemployer by eliciting favorable facts, and save theemployer production time by getting to the bottomof the incident occasioning the interview. Certainlyhis presence need not transform the interview intoan adversary contest. Respondent suggests nonethe-less that union representation at this stage is unnec-essary because a decision as to employee culpabilityor disciplinary action can be corrected after the de-cision to impose discipline has become final. Inother words, respondent would defer representationuntil the filing of a formal grievance challenging theemployer's determination of guilt after the employ-ee has been discharged or otherwise disciplined. Atthat point, however, it becomes increasingly diffi-cult for the employee to indicate himself, and thevalue of representation is correspondingly dimin-ished. The employer may then be more concernedwith justifying his actions than re-examining them.While the Supreme Court dealt with the question ofwhether an employer may deny a request for union rep-resentation in investigatory interviews, it did not specifi-cally address another and older line of cases where theBoard had concluded that an employer violates the Actwhen it denies an employee union representation duringa disciplinary interview. ' Thus, it is settled that theright to union representation is held at an investigatoryinterview, but that such a right does not adhere to "run-of-the-millshop floor conversations as, for example, thegiving of instructions on training or needed correctionsof work techniques." 4In Certified Grocery of Calijiirnia Ltd., 227 NI.RB 1211(1977), the Board held that an employee has a right tounion representation at a meeting where he is notified of"a See, fRr example, liruco Inc. Itouroi Produc-ng DI)vi)n. Ih8NI.RH 31 (1967): (Chevrn Oil Company,. Ih NLRB 574 (19h7): J'ohc-Pearron hbrd. Inc., 172 NI RH 594 (19h8)' Q)ualiy Mazunuat. urizmg (Crflpanl. I1'NI.R 1. 19)g 19721.disciplinary action taken against him, and that the em-ployer cannot require the employee to attend the meet-ing while refusing his request for union representation.However, the Board's decision in Certified Grocers wasdenied enforcement by the Ninth Circuit Court of Ap-peals. Subsequent to the Board's decision in Certified Grocersthe Board again was faced with the issue in Baton RougeWater Works Company, 246 NLRB No. 161 (1979). Inthe opinion filed by Board Members Jenkins and Trues-dale they stated:In Certified Grocers, the Board concluded that theSupreme Court's decision in Weingarten applied toany interview, whether labeled investigatory or dis-ciplinary, which the employee reasonably believesmay result in disciplinary action being taken againsthim. The United States Court of Appeals for theNinth Circuit denied enforcement of the Board'sOrder, as in its opinion Weingarten did not require aright to representation when the purpose of the in-terview was merely to inform the employee that hewas being disciplined. We have reexamined our de-cision in Certified Grocers, and now think that casewas wrongly decided on its facts. To that extent, itis hereby overruled. We now hold that, under theSupreme Court's decision in Weingarten, an employ-ee has no Section 7 right to the presence of hisunion representative at a meeting with his employerheld solely for the purpose of informing the em-ployee of, and acting upon, a previously made disci-plinary decision.We stress that we are not holding today thatthere is no right to the presence of a union repre-sentative at any "disciplinary" interview. Indeed, ifthe employer engages in any conduct beyondmerely informing the employee of a previouslymade disciplinary decision, the full panoply of pro-tections accorded the employee under Weingartenmay be applicable. Thus, for example, were the em-ployer to inform the employee of a disciplinaryaction and then seek facts or evidence in support ofthat action, or to attempt to have the employeeadmit his alleged wrongdoing or to sign a statementto that effect, or to sign statements relating to suchmatters as workmen's compensation, such conductwould remove the meeting from the narrow hold-ing of the instant case, and the employee's right tounion representation would attach. In contrast, thefact that the employer and employee thereafter en-gaged in a conversation at the employee's behest orinstigation concerning the reasons for the previouslydetermined discipline will not, alone, convert themeeting to an interview at which the Weingartenprotections apply.In summary, as long as the employer has reacheda final, binding decision to impose certain disciplineon the employee prior to the interview. based onfacts and evidence obtained prior to the interview,no Section 7 right to union representation exists' 587 1F 2d 449 (1978)504 L F. SOLOM)N. INCunder Weingarten when the employer meets withthe employee simply to inform him of, or impose,that previously determined discipline, To the extentthat the Board has in the past distinguished betweeninvestigatory and disciplinary interviews, i light ofWeingarten and our instant holding, we no longerbelieve such a distinction to be workable r desir-able. It was this distinction which CertiJied Grocersabandoned and to that extent we still believe thedecision was correct. Thus, the full purview of pro-tections accorded employees under W4 iinglarienapply to both "investigatory" and "disciplinary" i-terviews, save only those conducted for the exclu-sive purpose of notifying an employee of previouslydetermined disciplinary action.Member Murphy concurred in the above opinion andstated:I would find an employee entitled to the presenceof a representative, upon request, in any iter-view-whether called investigatory or disciplirl-ary-in which information is sought from the em-ployee. I thus distinguish between interviews tosecure infirmation on the one hand, and action toimpose discipline on the other. The logic behindsuch a distinction is readily apparent wheni consid-ered in the light of the Supreme Court's opinion inWeingarten wherein the Court observed that thefunction of an employee representative present atinvestigators interviews is to "assist the employee,and ... attempt to clarify the facts or suggestother employees who may have knowledge ofthem."Opportunities to give assistance which presentthemselves to such a representation are indeedboundless, and I shall make no attempt here to ex-haust the possibilities. Houever, it is clear that "as-sistance" contemplates more than mere advocacy ina determination of "guilt or innocence," embracingas well all manner of guidance which may be af-forded an employee to protect the latter's rightsunder a collective-bargaining agreement.In analyzing the majority opinion in Boaton RougeWater Works, I must say that I am confronted with whatI perceive to be a certain degree of ambiguity. Thus, informer Member Murphy's opinion, it would appear thatthe sole question is whether or not information is soughtfrom the interviewee, and, if not, the employer has theright to reject a request for union representation. How-ever, in the view of Members Jenkins and Truesdale, itwould appear that not only must the employer refrainfrom seeking information in a disciplinary interview, butalso the discipline must have been previously decidedupon. I confess, however, to some difficulty i seeing thesignificance of the second condition from either the em-ployee's or the union's point of view. Thus, from thepoint of view of either the union or the employee con-fronted with an interview, the fact that the employermay determine to impose discipline at some point duringthe course of the interview, rather than having previous-ly decided to impose such discipline, would not seem tomake any difference provided, of course, that the inter-view itself uwas rnot used to gather admissions or otherfactual information upon which to base such disciplineReading the majority opinion in Baton Rouge WaterHorks against the backdrop of earlier decisions holdingthat an employer is obligated to commence bargainingwith a union at the moment a disciplinary action is an-nounced, which thereby gives the Union a right to hepresent during the disciplinary interview, it wouldappe:ar to me that the majority opinion have the funic-tional effect of deferring grievance bargaining to a latertime T'his, at least to e, would seem to be a moreformal view of the process of contract administration en-tailing the possibility of a more efficient utilization oftime and effort by the parties. Thus, it may be that whennegotiations are commeliced at the point in time whenthe discipline is imposed a union xwith no prior notifica-tionl would feel compelled to present a igorous argu-ment at this first step without h;:ving had the benefit ofsufficient infornlation to make a reasonable judgment. O)nthe other hand, if the commencement of bargaining is de-la' cd until after the discipline is imposed, the unionwould hav a period of time to reflect anrid evaluate theefficacy of a responsive grievance and if a determinationis miade not to pursue the mattlel, bargaining wouldtherefore not he necessary. It therefore appears to methat fron a functional point of view, the Baton Rouge de-cision balances the interest in having disciplinary actionsdiscussed and negotiated at the carliest possible moment(and therefore at a time hen positions have riot likelyhardened), ersus an interest in having grievance bar-gaining conducted in a more reflective and formalmanuer. roim a public policy point of view, each side ofthe balance can be said to hae merit, but it wouldappear that a majority of the Hoard has opted to givegreater weight to the latter mode of handling potentialgrievance,,s elating to disciplinary actions.Blased on the above, I therefore am inclined t theview that the underlying result that the majority seeks toachieve is that hen iinforla;tion in any form is solicitedby aniy meas from air employee during the course ofany inlerview which reasoniablr would be expected tolead to disciplinary action, the employee has the right towithdraw from the interview or have a union representa-tive present who will serve the function of assisting insetting forth a balanced view of the facts so as to give allparties as full arid complete a factual foundation to baseany disciplinary action or subsequently filed grievance.As noted, I am of the opinion that the majority alsoseeks to defer bargaining at this stage and to limit theunion's role to the functions described above.Turning to the facts in the instant case, it appears tome that the meeting of August 22 was riot investigatoryin nature arid that no infiilma;lti( was sought or solicitedfront Grant during the meeting. As such I would con-cludc, under the rationale of Baton Rouge Water WorkAthat no violarionl call he found in Respondent's refusal toaccede to Grant's request to have a union representativepresent. Further, I doubt that the meeting can even bedescribed as a disciplinary interview within the meaningof ( ertifid iGrocr.s of C;/i/ornia, No formal disciplineS() DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas meted out to Grant at this meeting and, althoughGrant, in my opinion, had a reasonable right to suspectthat he was in trouble, the major purpose of the meetingwas to set forth the Company's policies in certain areasand to make sure that Grant and the other employeeswere cognizant and carried out those policies. As such, Ido not believe that the presence of a union representativewould be appropriate at such a meeting and it is myopinion that if a company holds a meeting with employ-ees merely to communicate to them its policies it shouldhave the right to do so outside the presence of a unionrepresentative. To the extent that a policy communica-tion or directive may turn out to be contrary to theterms of a collective-bargaining agreement, it seems tome that the appropriate relief should be sought pursuantto the grievance arbitration provisions of the collective-bargaining agreement. This is not to say that such ameeting may not turn into something else or that, in ap-propriate circumstances, the Weingarten rights may notcome into play. Nevertheless, in this case, I do not be-lieve that the facts herein warrant the conclusion that theEmployer's denial of the request by Grant (who also wasthe shop steward), for union representation on August22, constituted a violation of the Act.As described above, the General Counsel also allegesthat Respondent interfered with its employees Section 7rights when it ordered Grant to remove from its prem-ises certain notebooks he maintained. Although Eric Sol-omon asserts that he was not aware of the contents ofthese notebooks, he concededly was aware that Grantdid, from time to time, keep on his desk and make entriesin a notebook having, on its cover, a Snoopy cartoon.This particular notebook also had on its cover, in largelettering, "Private Log Book for Union Matters." Thus,although Grant never discussed the contents of the bookwith any company officials and although I am certainthat they did not read its contents, the fact remains thatthe notebook, at times, was openly displayed, and by itscover indicated that it was used by Grant, as shop ste-ward, for union business. While I do not credit Grant'sassertion that he was threatened with discharge unless heremoved the notebooks from Respondent's property,there is no question but that Eric Solomon did orderGrant to remove the notebooks.It is my opinion that an employee who is also a unionshop steward is entitled to maintain a notebook on com-pany premises to aid and assist him in the responsibilitiesof his office.'6It therefore seems to me that the utiliza-tion of such a notebook and the entry of incidents asthey occur is a necessary part of a shop steward's func-tion of investigating and presenting grievances. Accord-ingly, I conclude that by ordering Grant to remove thenotebook from its premises Respondent interfered withthe right of the union's shop steward to perform his16 Article IV of the collective-bargaining agreement states:The Employer recognizes the right of the Union to designate onesalesperson as a shop steward.The authority of shop steward shall be limited to the investigationand presentation of grievances in accordance with the provisions ofthe collective- bargaining agreement. Before acting, the stewardsshall first obtain the permission of the supervisor which permissionshall not be unreasonably refused.functions and thereby interfered with the right of its em-ployees to have adequate representation. I also note thatalthough Eric Solomon testified that he told Grant, onAugust 22, that he (Grant) was spending too much timeworking on his notebooks, the evidence herein is insuffi-cient to establish that, in fact, Grant's maintenance of hisbooks interfered with his responsibilities as an employeeof the Company.CONCI USIONS 01: LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent, by Eric Solomon, violated Section8(a)(1) of the Act by ordering Jerry Grant to removefrom Respondent's premises, notebooks he used andmaintained as part of his function as the union shop ste-ward.4. Except to the extent as found above, Respondenthas not violated the Act in any other manner.5. The unfair labor practice found affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE RtMED)YAs I have concluded that Respondent violated the Actin the manner described above, I shall recommend that itcease and desist from engaging in such acts and that itpost a notice to its employees. Therefore, upon the fore-going findings of fact, conclusions of law, and the entirerecord herein, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER' 7The Respondent, L. E. Solomon, Inc., its officers,agents, successors, and assigns, shall:I. Cease and desist from:Ordering any employee who occupies the position ofshop steward for United Food and Commercial Workers,AFL-CIO, Local 1371, herein called the Union, frommaintaining and using notebooks, logs, or other notes orrecords on Respondent's premises, where such logs, no-tebooks, or records are used for the purpose of carryingout his or her function as a shop steward, provided thatsuch activity by the shop steward is carried out at rea-sonable times.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business copies of the attachednotice marked "Appendix."'8Copies of said notice, on" In tile event no exceptions are filed as provided by Sec. 102.4 ofthe Rules and Regulations of the National I.abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes'" In the event that this Order is enforced by a Judgmlentr of a UnitedStates Court of Appeals, the words in the notice reading "Posied byOrder of the Natiolnal Labor Relations Board" shall read "Posted Pursu-Continued506 L. E. SOLOMON, INC.forms provided by the Regional Director for Region 22,after being duly signed by an authorized representativeof Respondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for aperiod of 60 days consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT order any employe who occupiesthe position of shop steward for United Food andCommercial Workers, AFL-CIO, Local 1371, frommaintaining and using notebooks, logs, or othernotes or records on our premises where such logs,notebooks, or records are used for the purpose ofcarrying out his or her function as a shop steward,provided that such activity by the shop steward iscarried out at reasonable times.WE Wll.l. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.L. E. SOLOMON, INC.507